Filed 9/22/22 In re Y.O. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re Y.O., a Person Coming                                2d Juv. No. B318447
 Under the Juvenile Court                                (Super. Ct. No. 21JV-00004)
 Law.                                                     (San Luis Obispo County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 Y.O.,

      Defendant and Appellant.


      Y.O. appeals from the judgment of the San Luis Obispo
County Juvenile Court requiring him to submit to warrantless
searches of his electronic devices as a condition of his probation.
      We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
that raises no arguable issues. On July 6, 2022, we notified
appellant by mail that he had 30 days within which to personally
submit any contentions or issues he wished us to consider. The
30 days have since passed, and appellant has not presented any
contentions or issues for our consideration.
       In February 2021, appellant was declared a ward of the
court and placed on probation after he admitted to being a minor
in possession of a firearm and public intoxication. (Welf. & Inst.
Code, § 602; Pen. Code, §§ 29610, 647, subd. (f).)
       In February 2022, appellant admitted he violated the terms
of his probation after he was contacted by law enforcement
during a traffic stop and found to have a “ghost gun” in the trunk
of his vehicle, along with three “grocery-size bags” filled with
marijuana, and several small baggies. The juvenile court ordered
that appellant continue as a ward of the court with additional
terms and conditions of probation, including an electronics search
condition that required him to submit his electronic devices and
passwords to law enforcement, effective upon his release from
custody.
       We have reviewed the entire record and are satisfied that
appellant’s attorney fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436.)
                           DISPOSITION
       The judgment is affirmed.




                                2
        NOT TO BE PUBLISHED.



                                                YEGAN, Acting P. J.
We concur:



                PERREN, J.



                BALTODANO, J.




*Retired Associate Justice of the Court of Appeal, Second Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                           3
                 Denise De Bellefeuille, Judge
           Superior Court County of San Luis Obispo
               ______________________________

     Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.

     No appearance for Respondent.